Citation Nr: 1820860	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-19 974	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 

THE ISSUE

Entitlement to waiver of the recovery of overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $15,540.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in St. Paul, Minnesota.  In this decision, the Committee denied waiver of the recovery of the Veteran's indebtedness in the amount of $15,540.00 on the basis that the request for waiver was not made within 180 days from the date of notification of the indebtedness.  The Veteran appealed the determination.  In May 2014, the Board determined that the request for waiver of recovery of the overpayment was timely and remanded the issue of consideration of the waiver on the merits to the Agency of Original Jurisdiction (AOJ) which was then denied and remains on appeal.  


FINDINGS OF FACT

1.  The Veteran was provided VA Forms 21-8764, Disability Compensation Award Attachment-Important Information, advising him of conditions affecting his right to payment of benefits, including the provision that his benefits would be reduced upon incarceration in a Federal, State, or local penal institution exceeding 60 days for conviction of a felony offense.

2.  In April 2007, the RO received notice that the Veteran was incarcerated; the RO confirmed that he was incarcerated for more than 60 days for the conviction of a felony and retroactively reduced the Veteran's benefits as of the 61st day of his incarceration to the 10-percent rate which resulted in the creation of the overpayment of $15,540.

3.  It is not shown the Veteran committed fraud, misrepresentation, or evidenced bad faith in the creation of this overpayment.

4.  The Veteran was at fault in the creation of this debt in failing to promptly report that he was incarcerated for a felony offense and in continuing to receive his VA disability compensation payments until VA discovered that he was incarcerated. 

5.  Waiver of this assessed overpayment would result in an unfair enrichment to the Veteran.

6.  Denial of this waiver would not defeat the purpose of this award of VA benefits.

7.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance on the additional benefits received.

8.  There is no undue hardship shown in this case.


CONCLUSION OF LAW

Recovery of an overpayment of VA disability compensation in the amount of $15,540 would not be contrary to the principles of equity and good conscience.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives. 

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980 and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C. §§ 5313, 1114; 38 C.F.R. § 3.665.

The record shows that the Veteran has been awarded VA disability compensation benefits.  In June 1997, he was provided a VA Form 21-8764, Disability Compensation Award Attachment-Important Information, which advised the Veteran of conditions affecting the right to payment of benefits.  Specifically, he was told that benefits will be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony offense.  

In March 1998, the Veteran was incarcerated for a felony and he was again provided the same information as his disability benefits were accordingly reduced.  The reduction resulted in an overpayment debt.  The Veteran requested a waiver of the recovery of the debt which was in turn denied.  The Veteran was found at fault for not timely notifying VA of his incarceration.  Also, he did not submit a financial status report.  In May 2000, the Veteran was notified that his VA disability compensation benefits had been restored.  At that time, he was again provided a VA Form 21-8764 which related his duties and obligations as a recipient of VA benefits.  

Subsequently, in April 2007, VA received notification that the Veteran had again been incarcerated for a felony through the government/prison matching program and accordingly proposed to reduce the benefits to the 10 percent rate on the 61st day of incarceration following conviction, on November 1, 2006.  In July 2007, VA reduced disability compensation benefits effective January 1, 2007, which resulted in the creation of overpayment of $15,540.00 (the time period of January 1, 2007 through July 31, 2007 created the overpayment of $15,540).  The funds were directly deposited into the Veteran's bank account per a prior arrangement made by the Veteran for receiving his payments.  

As noted in the prior Board decision, in August 2007, VA sent notice to the last mailing address provided for the Veteran that the overpayment in the amount of $15,540.00 had been created; however, notice of the indebtedness was sent to the Veteran at an old address that was not the facility where the Veteran was then known by VA to be residing.  Thus, the Veteran did not promptly receive the notice, but in November 2009, the Veteran submitted a request for waiver of recovery of an overpayment of VA disability benefits.  The Board found the request for waiver to be timely as a result of an error by VA or due to other circumstances beyond the Veteran's control that the Veteran did not receive the August 2007 notice of indebtedness or there was a delay in the receipt such notice.

The Veteran contends that the funds that were directly deposited into his account were used in an unauthorized manner by another person.

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. § 1.963 (a).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - Where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - Weighing fault of the debtor against VA fault; (3) Undue hardship - Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.965 (a).

In this case, there is no evidence demonstrating that the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require him to repay this debt to the government.  38 C.F.R. §§ 1.963, 1.965.

As to the principles of equity and good conscience part of the Board's analysis, the record shows the Veteran was solely at fault in the creation of this debt in failing to report the receipt of VA disability compensation at the full rate while incarcerated for a felony conviction.  Not only was the Veteran notified via VA notice, the Veteran had already previously incurred one overpayment so he was well aware of his obligation to report a felony incarceration and the result if he failed to do so.  

Similarly, the Board finds that his receipt of additional full funds from VA that he was not lawfully entitled to because he was incarcerated results in unfair enrichment to him.  

As to whether the recovery of this assessed overpayment would deprive him of basic necessities, the Veteran did not submit financial information, which he had also not done with his prior overpayment.  Nonetheless, much of his debt has been recouped and there is no evidence he was deprived of the ability to provide for his basic necessities.  Accordingly, the Board concludes that recovery of this debt would not cause him financial hardship since this apparently did not in the course of its repayment.  

As to whether collection of this debt would defeat the purpose of paying the benefits by nullifying the objective for which the benefits were intended, the rating schedule is intended to compensate a claimant for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  However, the Veteran received these monies while incarcerated and therefore had no earning capacity and he was being maintained by the government.  Therefore, the Board finds that collection of this debt would not defeat the purpose of paying the benefits. 

Lastly, the Board finds that there is no indication in the record that reliance on the overpaid benefits resulted in his relinquishment of a valuable right or the incurrence of a legal obligation, indeed, to the contrary.

The Veteran indicated that the funds were misappropriated by another person, but this does not impact the considerations above since he was never entitled to those funds.  

Thus, after weighing all of the relevant evidence of record, the Board finds that recovery of this overpayment would not be against equity and good conscience.  


ORDER

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $15,540.00 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


